DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 26-27 are objected to because of the following informalities: 
Claim 26 recites in line 9, the limitation “the first flotation cell” is suggested to be replaced with “a first of the at least two flotation cell”,
Claim 27 recites in line 1, the limitation “at least one flotation cell” is suggested to be replaced with “at least one of the at least two flotation cell”,
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recited in line 4, the limitation "the overflow”. There is insufficient antecedent basis for this limitation in the claim. 

Claim 26 recited in lines 13-14, the limitation "at least part of the valuable metal containing ore particles rise upwards with the continuous upwards flow of slurry” is indefinite, Applicant recited in lines 11-12, “at least part of the valuable metal containing ore particles are adhered to the gas bubbles and rise upwards with the continuous upwards flow of slurry“ it is unclear if it is the same or two different steps.
Claim 26 recited in line 17, the limitation "the volumetric flow rate of the slurry”. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recited in line 18, the limitation "accordingly” is indefinite, is indefinite, it is unclear in accordance to what, the flow rate is controlled.
Claim 26 recited in line 18, the limitation "a continuous slurry overflow” is indefinite, it is unclear if it is the same step of “constant slurry overflow” recited in line 6 or two different steps.
Claim 29 recited in line 1, the limitation "the volumetric flow rate of the slurry”. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recited the limitation "the volumetric flow rate of the slurry”, “the volumetric flow rate of the slurry feed” and “the volumetric flow rate of a tailings”. There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recited in line 2, the limitation "a grinding step” is indefinite, it is unclear if it is the same step of “grinding” recited in claim 26 or another grinding step.
Claim 41 recited in line 1, the limitation "the volumetric flow rate of the slurry”. There is insufficient antecedent basis for this limitation in the claim.

Claim 43 recited in line 1, the limitation "the volumetric flow rate of the slurry”. There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recited in lines 1-2, the limitation "the grinding mill”. There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recited in line 1, the limitation "the mass pull”. There is insufficient antecedent basis for this limitation in the claim. 
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Further Examiner notes the above listing of 35 U.S.C.112 rejections are not conclusive, Applicant is required to review all of the claims for compliance to 35 U.S.C. 112 so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-29, 31-40 and 45-50 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Howald US. Patent (4,441,993) hereinafter Howald in view of Weston US. Patent (3,964,997) hereinafter Weston.
Regarding claim 26,
Howald discloses a flotation method for recovering valuable metal containing ore particles from ore particles suspended in slurry (abstract), wherein the ore particles are ground in a grinding step (as recited in Col.7 lines 1-18), the ore particles are classified in a classifier (as shown in fig.2) and from which at least the overflow is conducted as a slurry feed to a treatment system (fig.2, whole) comprising 

    PNG
    media_image1.png
    702
    581
    media_image1.png
    Greyscale

at least two flotation cells (1st and 2nd countercurrent flotation cells as shown in fig.2) of which at least one is an overflow flotation cell (the 1st countercurrent flotation cell, is as described of element 16 in Col.7 lines 27-42 hereinafter 16) operated with constant slurry overflow (as recited in Col.2 lines 7-11, an continuous agitation in the cell equates to a constant operation/overflow) the slurry is treated in the at least one overflow flotation cell (16) by introducing flotation gas bubbles (air injection/ air bubble, as recited in col.7 lines 27-42 or col.4 lines 38-61) into the slurry and by creating a continuous upwards flow of slurry in the vertical direction of the first flotation cell (16, air injection/ air bubble, as recited in col.7 lines 27-42 or col.4 lines 38-61), at least part of the valuable metal containing ore particles (Gold bullion, as shown in fig.2) are adhered to the gas bubbles and rise upwards by buoyancy, 
at least part of the valuable metal containing ore particles (Gold bullion, as shown in fig.2) are adhered to the gas bubbles and rise upwards with the continuous upwards flow of slurry (as recited in col.4 lines 38-61), and at least part of the valuable metal containing ore particles (Gold bullion, as shown in fig.2) rise upwards with the continuous upwards flow of slurry (air injection/ air bubble, as recited in col.7 lines 27-42 or col.4 lines 38-61), the valuable metal containing ore particles (Gold bullion, as shown in fig.2) are recovered by conducting the continuous upwards flow of slurry out of the at least one overflow flotation cell as slurry overflow (as recited in col.7 lines 27-42), 
at least part of the slurry overflow is conducted to a further treatment step (multiple steps are shown in fig.2) in the treatment system (fig.2).
Howald does not disclose the volumetric flow rate of the slurry overflow is analysed and the flow rate of the slurry feed is controlled accordingly so that a continuous slurry overflow is generated, and 
Howald and Weston disclose both art in the same field of endeavor (i.e. comminution) and are concerned of a similar problem (i.e. ice shaving).
Weston, in a similar art, teaches an ore method having the volumetric (since no specific volume is recited, any tangle material extending in the three axis (i.e. xyz) as a volume) the interpretation of volumetric flow rate of the slurry overflow is analysed and the flow rate of the slurry feed is controlled (analysed and controlled by element 131) accordingly so that a continuous slurry overflow is generated (as recited, Col.5 lines 48-
It would have been obvious to the skilled artisan before the effective filing date to add to the overflow flotation cell of the process of Howald, with a meter capable of analyse and control flowrate as taught by Weston, as it would be beneficiary to Howald, to be able to automatically control the amount of material fed to the process and ensure more efficient operation.
Regarding claim 27,
The prior art Howald as modified by Weston, discloses all limitations in claim 26.
Howald discloses wherein at least one flotation cell is a flotation cell operated with conventional froth overflow (as recited, Col.5 lines 65- 68).
Regarding claim 28,
The prior art Howald as modified by Weston, discloses all limitations in claim 26.
Howald discloses wherein the slurry is agitated mechanically in the flotation cells (as recited in col.7 lines 27-42).
Regarding claim 29,
The prior art Howald as modified by Weston, discloses all limitations in claim 26.
Howald in view of Weston, discloses wherein the volumetric flow rate of the slurry overflow is analysed by direct measurement (Weston, measurement by element 131, as recited, Col.5 lines 48-63).
Regarding claim 31,
The prior art Howald as modified by Weston, discloses all limitations in claim 26.
rd and 4th countercurrent flotation cells, as shown in fig.2).
Regarding claim 32,
The prior art Howald as modified by Weston, discloses all limitations in claim 26.
Howald discloses wherein the further treatment step (multiple steps are shown in fig.2) in the treatment system comprises a grinding step (in fig. 2, the process of grinding is done multiple times as shown by the loop, 3,4,5,6,8 and 20).
Regarding claim 33,
The prior art Howald as modified by Weston, discloses all limitations in claim 26.
Howald discloses the flow of de slurry is made by rising the slurry to the top of the cell (as recited in col.7 lines 27-42), but is silent about wherein the slurry overflow from the at least one overflow flotation cell is conducted to the further step in the treatment system by gravity.
Weston, in the similar art, teaches an ore method having the slurry overflow from the at least one overflow flotation cell (128) is conducted to the further step in the treatment system (133 and136) by gravity (as recited in Col.5 lines 58-63). Weston teaches the gravitational flow to be able to control the contains of the processing material (as recited in Col.5 lines 58-63).
It would have been obvious to the skilled artisan before the effective filing date to add to the method of Howald, with a gravitational flow, as taught by Weston, as it would 
Regarding claim 34,
The prior art Howald as modified by Weston, discloses all limitations in claim 26.
Howald discloses wherein the volume/size of the at least one overflow flotation cell to be at least 300 m3 (as recited in Col.13 lines 62-68)(the equivalence is 1 cubic feet is equal to 0.0283168 cubic meter).
Regarding claim 35,
The prior art Howald as modified by Weston, discloses all limitations in claim 34.
Howald discloses wherein the volume/size of the at least one overflow flotation cell to be at least 500 m3 (as recited in Col.13 lines 62-68)(the equivalence is 1 cubic feet is equal to 0.0283168 cubic meter).
Regarding claim 36,
The prior art Howald as modified by Weston, discloses all limitations in claim 26.
Howald discloses the sized of the flotation cell to be used (as recited in Col.6 line 18), but is silent about wherein the diameter/size of the at least one overflow flotation cell to be at least 8 m and since no criticality was recited for the diameter/size of the at least one overflow flotation cell to be at least 8 m  and since it is well known in the mechanical art to have flotation cell with different size/volume, it would have been obvious to the skilled artisan before the effective filing date to have a diameter/size of the at least one overflow flotation cell to be at least 8 m to be able to allow more material to be processed and save on operation times. Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative 
Regarding claim 37,
The prior art Howald as modified by Weston, discloses all limitations in claim 36.
Howald discloses the sized of the flotation cell to be used (as recited in Col.6 line 18), but is silent about wherein the diameter/size of the at least one overflow flotation cell to be at least 10 m and since no criticality was recited for the diameter/size of the at least one overflow flotation cell to be at least 10 m  and since it is well known in the mechanical art to have flotation cell with different size/volume, it would have been obvious to the skilled artisan before the effective filing date to have a diameter/size of the at least one overflow flotation cell to be at least 10 m to be able to allow more material to be processed and save on operation times. Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 38,
The prior art Howald as modified by Weston, discloses all limitations in claim 26.
Howald discloses the volume of the at least one flotation cell with conventional froth flotation (as recited in Col.5 lines 65-68 and col.6 line 18) and a at least one overflow flotation cell (as recited in Col.7 lines 27-42), but is silent about wherein the volume of the conventional flotation cell to be less than 75 % of the volume of the at least one   and since it is well known in the mechanical art to have different flotation cells with different size/volume, it would have been obvious to the skilled artisan before the effective filing date to have a conventional flotation cell to be less than 75 % of the volume/size of a at least one overflow flotation cell to be able to ensure continuous flow of the processed material and renders the processing operation more effective. Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 39,
The prior art Howald as modified by Weston, discloses all limitations in claim 38.
Howald discloses the volume of the at least one flotation cell with conventional froth flotation (as recited in Col.5 lines 65-68 and col.6 line 18) and a at least one overflow flotation cell (as recited in Col.7 lines 27-42), but is silent about wherein the volume of the conventional flotation cell to be less than 60 % of the volume of the at least one overflow flotation cell and since no criticality was recited for the volume/size of the conventional flotation cell to be less than 60 % of the volume/size of the at least one overflow flotation cell  and since it is well known in the mechanical art to have different flotation cells with different size/volume, it would have been obvious to the skilled artisan before the effective filing date to have a conventional flotation cell to be less than 60 % of the volume/size of a at least one overflow flotation cell to be able to ensure 
Regarding claim 40,
The prior art Howald as modified by Weston, discloses all limitations in claim 38.
Howald discloses the volume of the at least one flotation cell with conventional froth flotation (as recited in Col.5 lines 65-68 and col.6 line 18) and a at least one overflow flotation cell (as recited in Col.7 lines 27-42), but is silent about wherein the volume of the conventional flotation cell to be less than 10 % of the volume of the at least one overflow flotation cell and since no criticality was recited for the volume/size of the conventional flotation cell to be less than 10 % of the volume/size of the at least one overflow flotation cell  and since it is well known in the mechanical art to have different flotation cells with different size/volume, it would have been obvious to the skilled artisan before the effective filing date to have a conventional flotation cell to be less than 10 % of the volume/size of a at least one overflow flotation cell to be able to ensure continuous flow of the processed material and renders the processing operation more effective. Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 45,

Howald discloses wherein, after being ground in the grinding step, the ore particles have a particle size of less than 650 micrometer (as recited in Col.3 lines 45-59) (30-400 mesh are less than 650 micrometers), but is silent about at least 80 % of the ore particles to have a particle size of less than 650 micrometer and since no criticality was recited for the at least 80 % of the ore particles to have a particle size of less than 650 micrometer and since it is well known in the mechanical art to have different amount of particles with different size, it would have been obvious to the skilled artisan before the effective filing date to have the at least 80 % of the ore particles to have a particle size of less than 650 micrometer to be able to ensure efficient process of the material and renders the processing operation more effective. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value involves only routine skill in the art.
Regarding claim 46,
The prior art Howald as modified by Weston, discloses all limitations in claim 45.
Howald discloses wherein, after being ground in the grinding step the ore particles have a particle size of less than 400 micrometer (as recited in Col.3 lines 45-59) (40-400 mesh are less than 650 micrometers), but is silent about at least 80 % of the ore particles to have a particle size of less than 400 micrometer and since no criticality was recited for the at least 80 % of the ore particles to have a particle size of less than 400 micrometer and since it is well known in the mechanical art to have different amount of particles with different size, it would have been obvious to the skilled artisan before the effective filing date to have the at least 80 % of the ore particles to have a particle size 
Regarding claim 47,
The prior art Howald as modified by Weston, discloses all limitations in claim 26.
Howald discloses wherein the amount of solids in the slurry overflow from the at least one overflow flotation cell is at least 20 % by weight (as recited in Col.10 Example III see table- 35%).
Regarding claim 48,
The prior art Howald as modified by Weston, discloses all limitations in claim 26.
Howald discloses wherein the amount of solids in the slurry overflow from the at least one overflow flotation cell is at least 10 % by weight (as recited in Col.10 Example III see table- 35%).
Regarding claim 49,
The prior art Howald as modified by Weston, discloses all limitations in claim 26.
Howald discloses wherein the amount of solids in the slurry overflow from the at least one overflow flotation cell is at least 15-55 % by weight (as recited in Col.10 Example III see table- 35%).
Regarding claim 50,
The prior art Howald as modified by Weston, discloses all limitations in claim 26.
Howald discloses wherein the mass pull of the at least one overflow flotation cell is at least 10 %. (as recited in Col.10 Example III see table- 35%).

Regarding claim 51,
The prior art Howald as modified by Weston, discloses all limitations in claim 50.
Howald discloses wherein the mass pull of the at least one overflow flotation cell is 15-20 %.(as recited in Col.10 Example III see table- 35%).
The mass pull is considered to be the flow rate.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Howald in view of Weston as applied to claim 26 above, and further in view of Booth et al. US. Patent (2,436,375) hereinafter Booth.
Regarding claim 41,
The prior art Howald as modified by Weston, has all limitations in claim 26.
Howald discloses the volumetric flow rate of the tailings flow from the at least one overflow flotation cell (as recited in Col.10, Exemple III see table), but is silent about the tailings flow to be regulated by a control valve.
Howald and Booth disclose both art in the same field of endeavor (i.e. comminution) and are concerned of a similar problem (i.e. ice shaving).
Booth, in a similar art, teaches a flotation cell (shown in fig.1) having a tailings flow (34) to be regulated by a control valve (36). Booth teaches the control valve to be able to control the direction of the flow of coolant from the flotation cell (as recited, Col.6 lines 69-75 and col.7 lines 1-7).
It would have been obvious to the skilled artisan before the effective filing date to add to the overflow flotation cell of the process of Howald, with control valve as taught .
Allowable Subject Matter
Claims 30, 42-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Dopson US. Patent (4,133,746) recited in the Notice of Reference Cited, disclose the limitation of claim 1 with the exception the limitation of the classifier.
Weston US. Patent (3,735,931) recited in the Notice of Reference Cited, disclose the limitation of claim 1 with the exception the limitation of the gas bubble.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 13, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        


/FAYE FRANCIS/Primary Examiner, Art Unit 3725